Citation Nr: 1605547	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  09-50 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left hip disability, to include as secondary to the Veteran's service-connected left knee disability.

4.  Entitlement to service connection for a low back disability, to include as secondary to the Veteran's service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The issue of entitlement to service connection for a left knee disability was also denied in the September 2008 rating decision along with the claims currently on appeal and the Veteran filed a substantive appeal as to that denial in December 2009.  However, following additional development conducted by the RO, service connection for a left knee disability was granted in a January 2015 rating decision.  As the issue on appeal has been granted, that issue is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The most probative evidence indicates that the Veteran's current bilateral hearing loss disability is not related to service.
2.  The most probative evidence indicates that the Veteran's current tinnitus is not related to service.

3.  The most probative evidence indicates that the Veteran's current left hip disability is not related to service.

4.  The most probative evidence indicates that the Veteran's current low back disability is not related to service.


CONCLUSIONS OF LAW

1.  The requirements for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

4.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided by an August 2014 letter.  The case was last readjudicated in June 2015.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records, and VA and contract examination reports.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to events in service, his treatment history and symptomatology.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 
§ 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board notes that the Veteran has indicated that he receives Social Security Administration (SSA) benefits.  However, there is no indication that if obtained, his SSA records would be relevant to the issues on appeal.  Noting suggests they contain evidence of a nexus between the claimed disabilities and service, or service connected disability, and at the December 2015 Board hearing the Veteran was asked whether he had submitted all of the relevant medical evidence associated with his claims and his response concerned seeking a statement from his hip surgeon.  He made no reference to SSA records.  Thus, there is no duty to obtain these records, as there is no indication that they would be relevant to the issues on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1320-23 (Fed. Cir. 2009).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis or an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Service connection may also be established for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Further, a disability that is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater;      or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. 

Hearing Loss 

The Veteran contends that he currently has bilateral hearing loss that is related to his exposure to artillery fire and engine noise during his military service.

As an initial matter, while a February 2015 hearing loss examination only revealed right ear hearing loss for VA purposes, a September 2014 examination revealed bilateral hearing loss for VA purposes.  Accordingly, the first element of service connection, a current disability, is met.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, the question becomes whether the Veteran's bilateral hearing loss disability is related to service.

The Veteran's STRs show no complaints of or treatment for hearing loss at any time.  The Veteran's December 1974 enlistment audiogram showed pure tone thresholds of 30, 15, 35, and 25 decibels in the right ear, and 20, 20, 10, and 5 decibels in the left ear at 500, 1000, 2000, and 4000 Hertz.  Thereafter, the Veteran's August 1976 separation audiogram showed pure tone thresholds of 30, 25, 5, 10, and 20 decibels in the right ear, and 25, 20, 10, 5, and 10 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Thus, there is no competent evidence showing a hearing loss disability consistent with 38 C.F.R.  3.385 during service.  Nor is there competent evidence showing a hearing loss disability within one year after the Veteran's separation from service.

In fact, a hearing loss disability was not diagnosed until many years after service at the September 2014 VA examination.  As the competent evidence fails to show a hearing loss disability in service, or for many years thereafter, the question in this case becomes whether the current hearing loss disability is etiologically related to service.  On this question, the preponderance of the competent and probative evidence is against the claim.

Following a review of the record and examination of the Veteran, a VA contract examiner in September 2014 concluded that the Veteran had bilateral hearing loss that was not caused by or a result of his military service.  At that time the Veteran reported military noise exposure including proximity to artillery fire without hearing protection, proximity to grenade launchers, and driving a Gamma Goat vehicle after which he first noticed hearing loss.  He also noted civilian noise exposure to wind and machinery noise as a truck driver.  While the examiner noted that the Veteran provided reliable responses to testing, it was suggested that the Veteran's hearing loss was temporarily elevated due to a bilateral middle ear disorder or a problem with the Veteran's tympanic membranes.  Ultimately, the examiner opined that the Veteran's permanent threshold shifts would likely not amount to a hearing loss for VA purposes.  Furthermore, the examiner noted that the Veteran did not have any in-service treatment for hearing loss and had extensive civilian noise exposure after service.  Ultimately, the examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was related to his military service.  There is no medical opinion of record to the contrary.

The Veteran was afforded another VA examination in February 2015.  Notably, the audiometric findings during this examination did not reveal a left ear hearing loss disability for VA purposes.  After reviewing the record and examining the Veteran, the 2015 examiner also found that it was less likely than not that the Veteran's hearing loss was caused by his reported exposure to excessive noise during service.  In support of the opinion the 2015 examiner noted that the Veteran had mild hearing loss in his right ear upon entrance into service and that his hearing acuity had improved during his service according to his August 1976 separation audiogram.  The examiner indicated that any other threshold shifts during service were within an acceptable variability rate.  The examiner further noted that testing revealed middle ear dysfunction and that this type of hearing loss does not result from exposure to high intensity noise unless the noise caused a tympanic membrane perforation.  There is no evidence that the Veteran's tympanic membrane perforated during his military service.  Again, there is no medical opinion of record to the contrary.

The Board notes that while the Veteran claimed in an October 2008 statement, at the February 2015 examination, and elsewhere that he was never provided hearing protection during his military service, his service treatment records clearly indicate that he was provided hearing protection in March 1975.

The Board finds the VA examiners' opinions that the Veteran's hearing loss is not related to his service, to include his reported noise exposure therein, to be highly probative.  The VA examiners' opinions were based on examination of the Veteran and thorough review of the claims file.  Moreover, the opinions provided adequate rationales for the opinions provided.  Accordingly, the 2014 and 2015 opinions are entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

While the Veteran is competent to attest to noise exposure in service and to describe subjective symptoms of hearing loss, the diagnosis of hearing loss and the etiology of such require medical testing and expertise to determine.  Thus, as a lay person the Veteran's opinion on the onset and etiology of his hearing loss disability is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the audiograms in service and the medical opinions rendered by the VA examiners to be significantly more probative than the Veteran's lay assertions.

Ultimately, it is the responsibility of the claimant to present and support a claim for benefits under the laws administered by VA. 38 U.S.C.A. § 5107(a).  Here, there is no competent evidence of record linking the Veteran's current hearing loss disability to his military service.  Two VA examinations were conducted, but the examiners found the evidence insufficient to link the Veteran's current hearing loss to service.  

In sum, there is no competent evidence showing a hearing loss disability during service or within the year following discharge from service, and there is no medical opinion of record linking the Veteran's current hearing loss to his active duty service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against 
the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A.  
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

Tinnitus

The Veteran contends that he currently has tinnitus that is related to his active duty military service, to include his reported noise exposure therein.

Regarding the first element of service connect, a current disability, the Board notes that the Veteran is competent to state whether he has, or has had, tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  As current tinnitus has been established, the question on this issue becomes whether that disability is related to the Veteran's active duty service.  The most probative evidence indicates that it is not.

The Veteran has not alleged, nor does the record show, that he was treated for or complained of tinnitus in service.  During the September 2014 VA contract examination, the Veteran reported without elaboration that his tinnitus began in service after he was exposed to artillery noise and engine noise without hearing protection.  However, as previously noted, the evidence of record shows that the Veteran was issued hearing protection in service and that his hearing acuity was monitored therein.  Moreover, the Veteran never reported or sought treatment for tinnitus until his instant claim for service connection.  Based on the foregoing, to the extent the Veteran asserts that his tinnitus began in service, such assertion is not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Moreover, the September 2014 and February 2015 VA examiners opined that the Veteran's current tinnitus is less likely than not related to his military noise exposure.  The opinions were provided following examination of the Veteran and review of the claims file, and provided an adequate rationale for the conclusions reached.  Thus, the Board finds that the examiners' opinions are entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 302 -04.  There is no medical opinion to the contrary. 

To the extent the Veteran believes that his current tinnitus is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d at 1376-77.  In this regard, tinnitus can have many causes such as acoustic trauma, medications, infections, and diseases, and medical expertise is needed to determine the etiology of the disorder.  Accordingly, the Veteran's opinion as to the etiology of his tinnitus, which was first shown by competent and credible evidence many years after service, is not competent medical evidence.  The Board finds that the only medical evidence of record, the findings and opinion of the September 2014 and February 2015 VA examiners, to be of greater probative value than the Veteran's lay contentions.

As entitlement to service connection for bilateral hearing loss has been denied in the instant decision, entitlement to service connection for tinnitus on a secondary basis to hearing loss is not warranted.  38 C.F.R. § 3.310.

In sum, there is no competent medical opinion of record linking the Veteran's current tinnitus to his active duty service.  The Board finds the medical evidence of record to be significantly more probative than the Veteran's lay assertion as to the relationship between his current tinnitus and service.  The first report of tinnitus occurred in the Veteran's 2007 claim, over 30 years after the Veteran's separation from service.  As there is no credible evidence establishing tinnitus in service or for many years thereafter, and no competent medical opinion linking the current tinnitus to service, the Board finds that the preponderance of the evidence is against the claim, and service connection for tinnitus is denied.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection is not warranted.

Left Hip Disability

The Veteran contends that his current left hip disability is related to a fall from a truck bed during service or that it is related to his service-connected left knee disability.

As an initial matter, the evidence shows that the Veteran has been diagnosed with left hip labral tear, cartilage tear, and a cam impingement, post surgical repair with a residual scar.  Accordingly, the first element of service connection, a current disability, is met.  Thus, the question becomes whether the Veteran's left hip disability is related to his service.

The Veteran's STRs are negative for any findings or treatment for a left hip disability during service.  However, the Veteran reported at his December 2015 hearing and elsewhere that while building tent cities in service, he fell off of the back of a truck, injuring his left knee, hip, and back.  The Veteran did not report to sick call after the alleged fall, but he has claimed during the appeal that he was instructed that his knee injury, which is documented in service although not in relation to a fall from a truck, had to be treated prior to any other injuries he sustained in service.

The evidence of record does not support a finding that the Veteran injured his left hip and back during a fall injuring his left knee in service, or that he has had continuing pain since that time.  In this regard, while the Veteran was noted to have injured his left knee several times in service (including while running on the stairs in July 1976 and running generally in September 1976), there is no indication that the Veteran ever fell from a truck bed in service resulting in an injury to any body part.  Indeed, the Veteran's medical board separation in November 1976 makes no mention of any falling incident.  Furthermore, there is no evidence of a left hip injury until 2006.  At that time, the Veteran reported injuring his back and hip performing strenuous work at his job.  While he reported at his December 2015 hearing that he told his treating physicians in 2006 that he originally hurt his hip and back in service, there is no evidence to support that assertion.  In fact, treatment records indicate that the Veteran reported a two month history of hip pain in October 2006, a recent workplace injury in November 2006, and a six year history of hip pain in March 2007; there is no indication that the Veteran ever told a physician that his hip and back were injured in service.  Additionally, physicians never noted a long standing history of hip pain, including in the reports associated with the Veteran's 2007 hip surgery.

On VA contract examination in September 2014, the Veteran reported that his left hip began hurting in the 1980s associated with left knee surgery.  In this regard the Board notes that the available medical evidence indicates that the Veteran's knee surgery was in the 1990s.  Following a review of the record and examination of the Veteran, the 2014 examiner opined that it was less likely than not that the Veteran's hip injury was caused or aggravated by his left knee injury.  The examiner further opined that the left hip injury could be secondary to the alleged fall from a truck bed that was not documented in the Veteran's records.

Given the speculative nature of the September 2014 examiner's opinion, an addendum opinion was obtained in October 2014.  After reviewing the record including the September 2014 examination findings, the October 2014 examiner opined that it was less likely than not that the Veteran's left hip disability was related to service, caused by the Veteran's service-connected left knee disability, or aggravated by the Veteran's left knee disability.  In support thereof, the examiner noted that there was no indication that the Veteran actually experienced a fall in service and that, absent documentation of the injury in service, the Veteran's left hip injury could not be linked to his service.  Regarding the opinion that the Veteran's left hip injury was not caused or aggravated by his service-connected left knee disability, citing a medical treatise, the examiner noted that evidence based medicine indicates that joint injuries do not cause injury to other joints, including aggravation injuries.  There is no medical opinion of record to the contrary.

Upon review of the record, the Board finds that the preponderance of the probative evidence is against the claim for service connection for a left hip disability.  

As an initial matter, the Board finds the Veteran's report that he injured his hip when he fell off of a truck in service and that he has had continuous left hip pain since that time, lacks credibility in light of the absence of concurrent medical records, and his subsequent reports to treating physicians (decades later) that his hip injury was recent and related to a workplace injury.  See Buchanan, 451 F.3d at 1336-1337. 

The Board further finds that the opinions of the October 2014 examiner provided after reviewing the claims file and electronic treatment records are highly probative as they reflect consideration of all relevant facts and the examiner provided a detailed rationale for the conclusions reached.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  

While the Veteran contends that his left hip injury is related to his service-connected left knee disability, the diagnosis of left hip labral tear, cartilage tear, and a cam impingement and the etiology of such require medical testing and expertise to determine.  Thus, as a lay person, the Veteran's opinion on the onset and etiology of his left hip disability is not competent medical evidence.  See Jandreau, 492 F.3d at 1376-77.  The Board finds the medical opinion rendered by the VA examiner to be significantly more probative than the Veteran's lay assertions.

In sum, the preponderance of the competent, credible, and probative evidence is against the claim, and the claim for service connection for a left hip disability is denied.  




Low Back Disability

The Veteran contends that his low back disability is related to an alleged fall from a truck during service or is related to his service-connected left knee disability. 

As an initial matter, the evidence shows that the Veteran has been diagnosed with and treated for lumbar degenerative disc disease with radiculopathy.  Accordingly, the first element of service connection, a current disability, is met.  Thus, the question becomes whether the Veteran's low back disability is related to service.

The Veteran's STRs are negative for any findings or treatment for a low back disability during service.  However, as noted, the Veteran reported at his December 2015 hearing that he fell off of the back of a truck in service, injuring his back.  

In September 2014 the Veteran was afforded a VA contract examination in association with his claim for service connection.  At that time the Veteran stated that he began having problems with his low back in the mid-1980s but that he initially injured it in service.  Following a review of the record the examiner opined that the Veteran's back disability was not caused or aggravated by service, but that it was possibly aggravated by heaving lifting and the alleged fall during service. 

Thereafter, in October 2014 a VA examiner opined that it was less likely than not that the Veteran's low back disability was related to service, caused by the Veteran's service-connected left knee disability, or was aggravated by the Veteran's left knee disability.  In support thereof, the examiner noted that there was no indication that the Veteran actually experienced the alleged fall in service and that, absent documentation of the injury in service, the Veteran's low back disability could not be linked to his service.  Regarding the opinion that the Veteran's low back disability was not caused or aggravated by his service-connected left knee disability, the examiner noted that evidence based medicine indicates that joint injuries cannot cause injury to the spine, including aggravation injuries.  There is no medical opinion of record to the contrary.

After review of the record, the Board finds that the most probative evidence indicates that the Veteran's currently diagnosed low back disability is not related to service.

For the reasons noted above under the discussion of the Veteran's left hip claim, the Board finds that the Veteran's reports regarding an in-service fall from a truck and continuous back and hip pain since service, lack credibility.  See Buchanan, 451 F.3d at 1336-1337. 

The Board further finds that the opinions of the October 2014 examiner provided after reviewing the claims file and electronic treatment records are highly probative as they reflect consideration of all relevant facts and the examiner provided detailed rationales for the conclusions reached.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  

While the Veteran contends that his low back disability is related to his service-connected left knee disability, the diagnosis of lumbar degenerative disc disease with radiculopathy and the etiology of such require medical testing and expertise to determine.  Thus, as a lay person, the Veteran's opinion on the onset and etiology of his low back disability is not competent medical evidence.  See Jandreau, 492 F.3d at 1376-77.  The Board finds the medical opinion rendered by the October 2014 VA examiner to be significantly more probative than the Veteran's lay assertions.

In this case, there is no competent evidence of the Veteran's current low back disability in service or for many years thereafter, and there is no competent evidence linking the Veteran's current low back disability to service or his service-connected left knee disability.  Thus, the preponderance of the evidence is against the claim, and the claim for service connection for a low back disability is denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a left hip disability is denied.

Entitlement to service connection for a low back disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


